United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Z., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Laredo, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-208
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2014 appellant filed a timely appeal from a September 22, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an employmentrelated injury on August 7, 2014.
On appeal, appellant generally asserts that his claim should be accepted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 11, 2014 appellant, then a 54-year-old mission support specialist, filed a
traumatic injury claim alleging that on August 7, 2014 he suffered a stroke while attending
training. He started breathing heavily, fainted, and was transported to Laredo Medical Center.
By letter dated August 20, 2014, OWCP informed appellant of the evidence needed to
support his claim. This was to include his response to a questionnaire describing the events of
the claimed injury and a medical report from his physician explaining how the reported work
incident caused or aggravated a diagnosed condition.
The employing establishment provided an authorization for examination and/or treatment
(Form CA-16), signed by Graciela Espinoza on August 7, 2014. On September 5, 2014
appellant indicated that medical evidence had been submitted.
Reports from Laredo Medical Center dated August 10, 2014, indicated that appellant was
an inpatient from August 7 to 10, 2014. The reports include a list of medications and discharge
recommendations and a discharge diagnosis of syncope. Dr. Maurice A. Click, Board-certified
in family medicine, appended a note indicating that appellant was medically cleared to return to
work on August 14, 2014.
In reports dated August 13 and 27, 2014, Dr. Oscar N. Lightner, also Board-certified in
family medicine, noted that appellant fainted at work and was transported to Laredo Medical
Center where he was hospitalized for four days and had a computerized tomography scan and
other procedures. He reported that appellant complained of headaches, shoulder pain, and
numbness to his tongue and was somewhat impaired in speech. Dr. Lightner noted no abnormal
physical examination findings and diagnosed cerebrovascular accident (CVA), weakness of
muscles, headache, and fatigue. He recommended rest until further studies were done and
advised that appellant could not return to work.
In an August 21, 2014 report, Dr. Click noted a history of syncope and checked the box
“no” as to whether the diagnosed condition was employment related. He advised that appellant
was totally disabled from August 7 to 14, 2014, could return to work on August 14, 2014, that he
had been discharged from treatment on August 10, 2014, and that he was being referred to
Dr. Lightner.
By decision dated September 22, 2014, OWCP denied the claim finding that appellant
had not established causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are

2

causally related to the employment injury. Regardless of whether the asserted claim involves
traumatic injury or occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place, and in
the manner alleged, by a preponderance of the reliable, probative, and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS
Appellant has alleged that he suffered a stroke at work on August 7, 2014. On
August 20, 2014 OWCP asked him to describe the events of the claimed injury. Appellant did
not do so. In fact, other than to state on the claim form that he was attending training, it is
unclear what specific employment factors he maintains caused a diagnosed condition. The
record establishes that appellant lost consciousness at work on August 7, 2014.8 The Board
finds, however, that the medical evidence submitted by appellant is insufficient to establish that
this incident caused a medical condition because the medical evidence did not offer a consistent
2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee) (1999, 2011); Ellen L. Noble, 55 ECAB 530 (2004).

4

Supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

The Board notes that, other than the claim form, the record does not contain any evidence from either appellant
or the employing establishment, such as a witness statement, incident report, or documentation describing the events
of August 7, 2014.

3

diagnosed condition and did not relate any diagnosis, including a stroke or CVA, specifically to
any work factors surrounding the August 7, 2014 employment incident.
The reports from Laredo Medical Center confirm that appellant was hospitalized from
August 7 to 10, 2014. These, however, merely included a list of medications, discharge
instructions, and a discharge diagnosis of syncope. A stroke was not diagnosed. The hospital
records did not include physician progress notes or consultations, laboratory, or diagnostic study
reports, or in any way describe appellant’s hospital course. Dr. Click saw appellant in the
hospital and appended a note that he could return to work on August 14, 2014. In his August 21,
2014 report, he noted a history of syncope and indicated that the condition was not employment
related. While he diagnosed a CVA, Dr. Lightner provided no objective findings to support this
diagnosis and reported no abnormal physical examination findings. Furthermore, he did not
discuss a cause of the diagnosed condition.
The record therefore does not contain a detailed medical report describing the
employment incident in detail or indicate how and why appellant sustained either syncope, a
CVA, or any other diagnosed condition, due to employment factors on August 7, 2014. Medical
evidence needed to support a claim for compensation should reflect a correct history, and the
physician should offer a medically sound explanation of how the claimed work event caused or
aggravated the claimed condition.9 Neither physician did so in this case. Appellant did not meet
his burden of proof to establish that he sustained a traumatic injury on August 7, 2014.
The Board, however, notes that where, as in this case, an employing establishment
properly executes a Form CA-16 which authorizes medical treatment as a result of an
employee’s claim for an employment-related injury, the Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination
or treatment regardless of the action taken on the claim.10 The period for which treatment is
authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP.11 The record is silent as to whether OWCP paid for the cost of appellant’s
examination or treatment for the period noted on the form.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an employment-related
injury on August 7, 2014.

9

Supra note 7.

10

See Tracy P. Spillane, 54 ECAB 608 (2003).

11

See 20 C.F.R. § 10.300(c).

4

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

